IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41908

STATE OF IDAHO,                                  )      2014 Unpublished Opinion No. 673
                                                 )
       Plaintiff-Respondent,                     )      Filed: August 18, 2014
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
ROBERT MICHAEL CALVIN,                           )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Robert Michael Calvin pled guilty to burglary (Idaho Code § 18-1401) and grand theft,
(I.C. §§ 18-2403(1), 18-2407(1)(b) and 18-2408(2)). The district court imposed concurrent
unified ten-year sentences with three years determinate, and retained jurisdiction. Following the
period of retained jurisdiction, the district court suspended the sentences and placed Calvin on
supervised probation. Subsequently, Calvin admitted to violating several terms of the probation,
and the district court consequently revoked probation and ordered execution of the original
sentences, but again retained jurisdiction. Following the second period of retained jurisdiction,
the district court again suspended Calvin’s sentences and placed him on supervised probation.
Within one year Calvin admitted to again violating his probation. The district court revoked his
probation, ordered the underlying sentences executed, and retained jurisdiction for a third time.

                                                1
Following the third period of retained jurisdiction, the district court relinquished jurisdiction.
Calvin appeals, contending that the district court abused its discretion by relinquishing
jurisdiction.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990).
        The record in this case shows that the district court properly considered the information
before it and determined that probation was not appropriate. We hold that Calvin has failed to
show that the district court abused its discretion. Therefore, the order of the district court
relinquishing jurisdiction is affirmed.




                                                2